 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, leadmen,lwatchmen,guards,and all supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]MEMBERLEEDOM took no part in the consideration of the aboveDecision and Direction of Elections.7See footnote6, supra.Seattle Cedar Lumber Manufacturing CompanyandLocal No.193, International Brotherhood of Firemen&Oilers,AFL,Petitioner.Case No. 19-RC-1591.April 6, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rachel Storer, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Farmer and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization 1 claims to represent employees of theEmployer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer. within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a lumber manufacturing plant at Seattle,Washington. The plant consists of a shingle mill, a sawmill, a planingmill, drying kilns, and a powerplant.At the sawmill and planingmill, cedar logs are, processed into finished lumber, siding, and mold-ing; no stock millwork items are produced.This manufacting opera-tion is continuous and highly integrated.Recently, as a stop-gapmeasure caused by a scarcity of logs, the Employer purchased andprocessed some rough lumber.However, in all the years that theplant has been in operation, 99 percent of its production has beenbased on the processing of cedar logs.Since 1935, the Intervenor hasrepresented all of the plant's production and maintenance employees,with the, exception of the employees working in the shingle mill.TheI Local No. 2519,Lumber and Sawmill Workers, AFL, was allowed to intervene on thebasis of its current contractual interest.112 NLRB No. 26. SUPER VALUSTORES, INC.55latter employees have been separately represented since 1935 by theWashington-Oregon Shingle Weavers District Council, which is nota party to this proceeding.The Petitioner seeks to sever from the production and maintenanceunit represented by the Intervenor, all licensed engineers and firemenemployed in the Employer's powerplant.The Employer and theIntervenor contend that the unit sought is inappropriate and movethat the petition be dismissed.It is apparent from the above facts, and we so find, that at itsSeattle plant the Employer is engaged in a primary lumber manu-facturing operation.The Board has held that the only appropriateunit for this type of operation is a production and maintenance unit.SeeWeyerhaeuser Timber Company,87 NLRB 1076, and E. C.OlsonLumber Company,106 NLRB 856; and compareBurke Millwork Co.,Inc.,100 NLRB 522. Recently, moreover, the Board announced thatitwould not entertain petitions for craft or departmental severancein certain highly integrated industries, such as the lumber industry,where plantwide bargaining prevails and where the Board had pre-viously refused to entertain severance petitions under theNationalTube(76 NLRB 1199) doctrine. SeeAmerican Potash & Chemical'Corporation,107 NLRB 1418. Accordingly, we find that the onlyappropriate unit at the Employer's plant is a production and main-tenance unit, and that the unit sought by the Petitioner is notappropriate.In reaching this conclusion, we have considered and found withoutmerit the Petitioner's contention that the singular appropriateness ofthe production and maintenance unit is negated by the fact that theshingle mill employees are separately represented.The record reflectsthat historically shingle mill employees at other cedar lumber manu-facturing plants have been separately represented. In these circum-stances the separate representation of the Employer's shingle millemployees appears as a minor deviation which is not of sufficientweight to cause a departure from the Board's well-established practice.SeeWeyerhaeuser Timber Company, supra,at page 1082.The Em-ployer's and Intervenor's motions to dismiss the petition are thereforegranted.[The Board dismissed the petition.]Super ValuStores, Inc.andLocal548, I.B. of T.C.W. & H. ofAmerica, AFL,Petitioner.Case No. 18-RC-2315.April 6,1955DECISION AND DIRECTIONOn August 19, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted in the112 NLRB No. 10.